In re application of							:
Sufi Zafar et al.								:		
Serial No. 16/108,040							:	DECISION ON
Filed:	August 21, 2018 						:	PETITION
For:  WELL PLATE COVER WITH EMBEDDED ELECTRONIC SENSORS	: 
FOR MONITORING CELL METABOLISM					:

This is a decision on the Petition under 37 CFR 1.144 filed on May 18, 2021 to request to withdraw the restriction requirement made final in the Office Action of April 29, 2021. 

A Requirement for Restriction/Election was mailed on October 06, 2020 that set forth an election of species between ten (10) species of testing devices. The Applicants’ elected Species 1 (claims 1-3, 14, and 17-18) with traverse in the response filed telephonically on September 23, 2020. A response to the Non-final Office Action was filed on January 06, 2021. A Non-final Office Action was mailed on April 29, 2021 that maintained the original restriction requirement and made this requirement final. The present petition was timely filed on May 18, 2021 requesting withdrawal of the restriction requirement and withdrawal of the Office Action dated April 29, 2021 and consideration of each of the pending Claims 1-20 on the merits.

MPEP 803 sets forth the following two criteria for a proper requirement between patentably distinct inventions: (A) the inventions must be independent or distinct as claimed; and (B) there would be a serious burden on the examiner if restriction is not required.  
MPEP 806.04(e) sets forth that claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Alternatively, a claim may encompass two or more of the disclosed embodiments (and thus be designated a generic or genus claim).

The petition argues that Restriction Requirement is improper because the alleged species are defined in terms of the claimed limitations only and the requirement failed to provide a proper basis for the various purported claimed species. These arguments are persuasive. Specifically, it is agreed that all of the pending claims, i.e. claims 1-20, are directed to a single embodiment. 

For the above reasons, this petition is GRANTED. Upon the mailing of this decision, this application will be forwarded to the examiner for preparation of a supplemental Office Action that encompasses all claims. The supplemental Office Action will follow in due course.  

/Timothy H. Meeks/
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering


bc

Otterstedt, Wallace & Kammer, LLPP.O. Box 381Cos Cob CT 06807-0381